Name: Council Directive 90/486/EEC of 17 September 1990 amending Directive 84/529/EEC on the approximation of the laws of the Member States relating to electrically operated lifts
 Type: Directive
 Subject Matter: soft energy;  building and public works;  technology and technical regulations;  electrical and nuclear industries
 Date Published: 1990-10-02

 Avis juridique important|31990L0486Council Directive 90/486/EEC of 17 September 1990 amending Directive 84/529/EEC on the approximation of the laws of the Member States relating to electrically operated lifts Official Journal L 270 , 02/10/1990 P. 0021 - 0022 Finnish special edition: Chapter 13 Volume 19 P. 0246 Swedish special edition: Chapter 13 Volume 19 P. 0246 *****COUNCIL DIRECTIVE of 17 September 1990 amending Directive 84/529/EEC on the approximation of the laws of the Member States relating to electrically operated lifts (90/486/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the European and Social Committee (3), Whereas Council Directive 84/529/EEC (4), as amended by Commission Directive 86/312/EEC (5), may be applied, mutatis mutandis, to hydraulically or electro-hydraulically operated lifts; Whereas the standard EN 81-1 on which Directive 84/529/EEC is based has been supplemented since that Directive was published by a second part, EN 81-2, which relates to hydraulic and oil lifts; Whereas the scope of Directive 84/529/EEC should be extended as a matter of urgency since manufacturers face significant technical barriers to intra-Community trade which threaten to distort the market; Whereas measures must be adopted aimed at progressively establishing the internal market over a period expiring on 31 December 1992, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 84/529/EEC is hereby amended as follows: 1. the title of the Directive is replaced by: 'Council Directive 84/529/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to electrically, hydraulically or oil-electrically operated lifts'; 2. the first recital is replaced by the following: 'Whereas in the Member States the construction and inspection of electrically, hydraulically or oil-electrically operated lifts are subject to mandatory provisions which differ from one Member State to another and consequently hinder trade in such lifts; whereas it is therefore necessary to approximate these provisions;' 3. Article 1 (1) is replaced by the following: '1. This Directive shall apply to permanently installed hoisting appliances electrically, hydraulically or oil-electrically driven serving specific levels, having a car designed for the transport of persons or of persons and goods, suspended by ropes or chains or supported by one or more ramps and moving at least partially between guides which are vertical or inclined at an angle of less than 15 ° to the vertical, hereinafter referred to as "lifts".'; 4. the following is deleted from the third indent of Article 1 (2): 'passenger, goods or service lifts not driven by an electric motor, appliances actuated by fluids (such as oil and hydraulic lifts),'; 5. in Annex I: (a) section 1 is replaced by the following: '1. The appliances referred to in Article 1 (1) must, with the exception of the sections referred to in section 2, comply with the following standards adopted by the European Committee for Standardization (CEN): - EN 81-1 (edition: December 1985). Safety rules for the construction and installation of lifts and service lifts. Part 1: Electric lifts. - EN 81-2 (edition: November 1987). Safety rules for the construction and installation of lifts and service lifts. Part 2: Hydraulic lifts.'; (b) in section 2, '2. This standard shall apply subject to the following modifications: 2.1. Section 12.4.2.1.' is replaced by: '2. These standards shall apply, subject to the following modifications: 2.1. Section 12.4.2.1 (applies only for standard EN 81-1 - edition: December 1985)'. Article 2 1. Member States shall adopt and publish the laws, regulations and administrative provisions necessary in order to comply with this Directive during the six months following its notification (1). They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 17 September 1990. For the Council The President P. ROMITA (1) OJ No C 17, 24. 1. 1990, p. 9. (2) OJ No C 149, 18. 6. 1990, p. 144 and Decision of 12 September 1990 (not yet published in the Official Journal). (3) OJ No C 168, 10. 7. 1990, p. 3. (4) OJ No L 300, 19. 11. 1984, p. 86. (5) OJ No L 196, 18. 7. 1986, p. 56. (1) This Directive was notified to the Member States on 24 September 1990.